Citation Nr: 1409399	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  02-06 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating higher than 30 percent for plantar warts and calluses of the right foot, status post-osteotomy of the fifth right metatarsal bone and hallux valgum of the first metatarsal joint with degenerative changes.

2. Entitlement to an initial rating higher than 40 percent, for plantar warts and calluses of the left foot with hallux valgum of the first metatarsal joint with degenerative changes.

3.  Entitlement to a higher initial rating for limitation of motion of the right ankle, rated 10 percent disabling prior to April 23, 2011 and 20 percent disabling since that date.

4.  Entitlement to a higher initial rating for limitation of motion of the left ankle, rated noncompensable prior to April 23, 2011 and 20 percent disabling since that date.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January to April 1977 and from May to July 1978.

These matters come before the Board of Veterans' Appeals (Board) from a February 2001 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO: denied entitlement to an increased rating in excess of 50 percent for plantar warts and calluses of both feet, status post osteotomy of the right fifth metatarsal bone and bilateral hallux valgum of the first metatarsal phalangeal joint with degenerative changes; and granted service connection for limitation of motion of the right and left ankles and assigned initial 10 percent and noncompensable disability ratings, respectively, both effective December 7, 2000.

The Veteran testified before the undersigned at a July 2003 Board hearing at the Board's Offices.  A transcript of the hearing is associated with his claims file.

In January 2004, the Board remanded the increased rating and higher initial rating issues for further development.

In May 2006, the Board granted separate 30-percent and 40-percent disability ratings for the service-connected right and left foot disabilities, respectively, and denied entitlement to higher initial ratings for limitation of motion of the right and left ankle.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In October 2007, the Court vacated the Board's May 2006 decision, in part, and remanded the case for re-adjudication in compliance with directives specified in an October 2007 joint motion (JMR) filed by counsel for the Veteran and VA.

Pursuant to the JMR, the Board remanded the case in January 2008 to the AMC for referral to the Director, Compensation and Pension Service (Director) or the Under Secretary for Benefits for consideration of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).

In June 2010 and April 2012, the Board again remanded the appeal for further development in compliance with the JMR.

In October 2011, the Appeals Management Center (AMC) assigned initial 20 percent disability ratings for limitation of motion of the right and left ankles, both effective April 23, 2011.

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.


FINDINGS OF FACT

1.  The Veteran's bilateral foot plantar warts and calluses disability presents an exceptional disability approximating loss of use of each foot.

3.  The Veteran's bilateral ankle disability has been manifested by marked limitation of motion of each ankle but without ankylosis in plantar flexion at 30 degrees or more or in dorsiflexion at 0 degrees or more with abduction, adduction, inversion roe eversion deformity.

3.  The Veteran's service connected disabilities do not preclude gainful employment for which he would otherwise be qualified.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent for plantar warts and calluses of the right foot, status post-osteotomy of the fifth right metatarsal bone and hallux valgum of the first metatarsal joint with degenerative changes have not been met throughout the entire period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.63, 4.68, 4.71a, 4.118, Codes 5276, 5284, 7819 (2013).

2.  The criteria for a rating higher than 40 percent for plantar warts and calluses of the left foot, status post-osteotomy of the fifth right metatarsal bone and hallux valgum of the first metatarsal joint with degenerative changes have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.63, 4.68, 4.71a, 4.118, Codes 5276, 5284, 7819 (2013).

3.  The criteria for a 20 percent rating for a right ankle disability have been met since the effective date of service connection.  38 U.S.C.A. § 1155 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.68, 4.71a, 4.118, Codes 527.

4.  The criteria for a 20 percent rating for a left ankle disability have been met since the effective date of service connection.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.68, 4.71a, 4.118, Codes 5271.

5.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The notice letters issued prior to the initial decision in this case, while time-compliant, were not fully content-compliant.  Following the initial decision in the case, in a February 2004 letter, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, pursuant to Board remands, letters of January 2008 and July 2013 provided comprehensive VCAA notice to the Veteran, to include notice related to claims for a TDIU, and the criteria applicable to extraschedular consideration, and notice of how disability ratings and effective dates are assigned.  These letters cured all of the prior content deficiencies.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claims were reviewed on a de novo basis after the January 2008 and July 2013 letters.  Hence, any timing-of-content-compliant-notice error was cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by re-adjudication of the claim, such as in a SOC or supplemental SOC (SSOC), is sufficient to cure a timing defect).  As concerns any prejudice to the Veteran as a result of the initial content error, the Veteran has not asserted any specific prejudice beyond that involved via the initial absence of content-compliant notice.  Thus, the Board finds no prejudice to the Veteran as a result.  See Shinseki v. Sanders, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009) (prejudice not presumed from notice-type errors).  Further, the Board notes the Veteran's case has been reviewed by the Court, where he was represented by Counsel, and by the Board as noted earlier in this decision.  Hence, the Board may infer that the Veteran is fully aware of what is required to prove his claim.

The Court has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, and asked questions of the Veteran that ensured his testimony addressed the relevant rating criteria.   Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the Bryant notice requirements were complied with.  Accordingly, no further notice is required.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  While the Veteran may not have received full notice prior to the initial decision, after notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claims.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

The Board has complied with the JMR by insuring that the Veteran's appeal was referred to the Director of VA's Compensation and Pension Service for consideration of an extraschedular rating.  There has been compliance with the Board remands in that the AOJ provided additional notice, requested additional information from the Veteran, and afforded additional examinations.

Historical and Factual Background

The February 2001 rating decision awarded a temporary total evaluation for the Veteran's foot disability, but then reestablished a50 percent evaluation from May 2000.  Plantar warts and calluses of both feet, status post osteotomy of the right fifth metatarsal bone, hallux valgum of the first metatarsalphalangeal joint bilaterally with degenerative changes were added to the foot disabilities recognized as service connected.  Service connection for limitation of motion of the right ankle and limitation of motion of the left ankle was established, each as secondary to the Veteran's service connected disability of the feet.  The right ankle was evaluated as 10 percent disabled, and the left ankle was evaluated as zero percent disabled.  These evaluations currently remain in effect.  

VA treatment records dated from June 1999 to June 2000 show that the Veteran received treatment for his service connected disability.  In June 1999 he had hyperkeratotic lesions which were painful to palpation.  These were located on the right fifth metatarsalphalangeal head, the second metatarsalphalangeal joint on the left, and on the left heel.  The assessment was painful calluses due to biomechanical/structural deformity bilaterally.  Records dated in October 1999 and February 2000 reported similar findings.  A February 2000 record shows that the Veteran was ambulatory with a limp.  He used crutches, and climbed stairs with the use of a railing.  

The March 2000 VA surgical records show that the Veteran underwent a right fifth metatarsal osteotomy.  The postoperative diagnosis was tyloma of the right fifth metatarsal.  

VA treatment records dated in March, April and August 2000 show that the Veteran continued to be seen for follow up care after his surgery.  In December 2000 the Veteran was reportedly doing very well following the osteotomy.  He requested and received padding material.  

At a December 2000 VA examination, it was reported that the Veteran had not returned to work since the March 2000 surgery.  He believed that the osteotomy had actually caused his pain to become more severe.  

On examination, the right foot had a two inch dorsal and lateral dorsal scar from the surgery.  There was a plantar wart that measured approximately a half inch in diameter on the fifth metatarsalphalangeal joint, which was very tender to touch.  The scar was well healed and not tender.  There was a thin callus on the lateral aspect of the right heel.  On the left foot, there was a plantar wart at the second metatarsalphalangeal joint and on the heel.  There was a callus on the lateral aspect of the heel as well.  There had been no surgery on the left foot.  The diagnoses was of a plantar wart on the right foot at the fifth metatarsalphalangeal joint with recent osteotomy of the fifth metatarsal bone with severe pain of the wart and a thin callus on the lateral aspect of the heel.  The diagnoses included a plantar wart on the second metatarsalphalangeal joint of the left foot with a large painful callus on the lateral aspect of the heel with a plantar wart in the center of the callus on the plantar surface, which was quite painful to walking or pressure.  

The examination also revealed the right ankle had dorsiflexion of zero degrees, and plantar flexion to 22 degrees.  The left ankle dorsiflexed to 10 degrees and plantar flexed to 30 degrees.  

X-ray studies conducted in conjunction with the December 2000 examination revealed hallux valgum of the first metatarsalphalangeal joint bilaterally with degenerative changes, and evidence of trauma to the right lateral malleolus.  

Podiatry records dated in July 2001, state that the Veteran continued to do well status post osteotomy.  The plantar callus was minimal, and was debrided along with the plantar callus of the left foot.  Padding material was dispensed, and his shoes were balanced.  

Nursing records from July 2002 show that the Veteran was seen for follow up of complaints of pain in both ankles and feet.  

May 2003 records state that the Veteran has progressive rheumatoid disease, and that he presented for palliative foot care.  He had severe pain in both ankles, and walked with an obvious antalgic gait.  The Veteran had not been able to care for his multiple calluses due to his pain and disability.  The calluses were debrided, and additional padding was issued. 

The Veteran was examined by a private podiatrist in May 2003.  He had rigid plantar contractures in digits one through five bilaterally with splinting of the metatarsalphalangeal joints.  The range of motion of these joints and the ankles were restricted bilaterally.  Pain was elicited with palpation of the fifth right and second left plantar metatarsal heads.  The diagnoses were nucleated tylomas of the fifth right and second left.  

The Veteran was afforded a VA examination of his feet in February 2004.  He was noted to be receiving treatment from VA every eight weeks.  The treatment consisted of having his calluses filed and shaved.  He wore padding around the plantar warts and calluses.  He said that he experienced exquisite pain from pressure on the plantar warts of both feet, and that both feet would ache equally even when at rest.  Sensation was intact in all toes, arches, and heels, with tingling and dullness of the heels.  If forced, he could walk about one block.  There had been no improvement in the plantar warts over the past 26 years.  The pain was so severe as to prevent walking except on padded floor in padded shoes with padding around the lesions, and then for only short distances.  

The examiner reported that the calluses and warts hurt constantly with any weight bearing or pressure.  There were no periods of remission except when he was completely off his feet for a few hours.  He could only wear corrective soft diabetic type shoes.  Pain was only relieved by not standing at all for six to eight hours, and resumes if he stands even to go to the restroom.  The Veteran had a degree in sound engineering, but had not worked in this field since he would have to move recording equipment for any such job.  He had not worked since 1994.  

The Veteran was able to perform activities of daily living, and could drive alone.  There was objective evidence of pain on examination.  The Veteran did not have any repetitive use of his feet, and there was complete guarding of movement of the metatarsals or phalanges.  He walked without bending his ankles by rocking side to side.  The diagnoses included nucleated tyloma of the right fifth distal plantar surface, nucleated tyloma of the left second metatarsal distal plantar surface, nucleated tyloma of the proximal second metatarsal arch surface, calluses of the right and left heels, calluses of the right and left proximal great toe surface, and callus of the right distal border of the first metatarsal surface.  

The examiner opined that amputation was "not the only option for treatment."  It was noted that the plantar warts could be treated with radiation, and that physical therapy could restore his gait and lessen overall foot pain.  

The Veteran also underwent an examination of his joints in February 2004.  The examiner found that the Veteran did not actively move his ankles.  His flexor and extensor tendons were tightened or splinted to prevent flexion, extension, pronation, or supination.  There was no crepitus assessment without motion, or weakness, swelling, redness or heat in either ankle.  He did not allow the examiner to passively test the ankle for range of motion.  No flare-ups of pain in the ankles were reported.  He had walked more and more without rolling his feet from heel to toe since 2001 and his ankles had become more painful likely from disuse of normal walking mechanics.  The ankles were found to have less than five degrees range of motion due to the splinting of the tendons.  It was impossible to assess for repetitive motion, endurance or fatigue factors.  On range of motion testing, the right ankle had zero degrees of flexion and 17 degrees of extension, with zero degrees of pronation and supination.  The left ankle had three degrees of flexion and zero degrees of extension, with zero degrees of pronation or supination.  

At the completion of the examination of the joints, the diagnoses included marked severe limitation of range of motion by splinting of the flexor and extensor tendons of the foot without fusion or ankylosis of the ankle mortise.  The examiner opined that it was feasible to say that methods to improve the Veteran's ankle functions were available.  There was no evidence of permanent loss of function of the feet.  

A March 2004 VA rheumatology record shows that the Veteran was doing much better on new medication.  Additional VA treatment records from 2004 and 2005 show that he continued to receive regular care for his feet.  The outpatient records, which include records in the Virtual claims file through October 2013, show that pain from the foot, ankle and a cervical spine disability, caused difficulty falling and staying asleep; and he reported sleeping only 4 hours a night.



Analysis

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the Veteran's disability is also considered.  Consideration must be given to the ability of the Veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

As concerns the bilateral foot disability, although the present level of disability is of primary concern, Francisco v. Brown, 7 Vet. App. 55 (1994), staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The same principle applies to initial ratings, which is the case for the bilateral ankle disability; except that in the case of an increased rating the period for consideration is that beginning one year prior to the claim; while for an initial rating the period for consideration is that beginning with the effective date of service connection.  Francisco, Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral Foot
  
In the Board's May 2006 decision, the Board observed the Veteran's foot disability was previously rated analogously under DC 5276 but found a rating under DC 5284 would be more favorable to the Veteran.  See 38 C.F.R. §§ 4.20, 4.71.  Under 38 C.F.R. § 4.71a, Code 5284, a moderate foot injury is evaluated as 10 percent disabling.  A moderately severe foot disability is evaluated as 20 percent disabling.  A severe foot injury is evaluated as 30 percent disabling.  Finally, a note to this rating code states that with actual loss of use of the foot, a 40 percent evaluation should be assigned.  Rating Code 5167 also states that a 40 percent evaluation is to be assigned for loss of use of the foot.  

Rating Code 5284 does not contain a definition of what constitutes loss of use of the foot.  The definition found at 38 C.F.R. § 4.63 for use in determining entitlement to special monthly compensation, provides that loss of use of a hand of foot for the purpose of special monthly compensation will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot.  In the case of the foot, it must be determined whether balance and propulsion could be accomplished equally well by an amputation stump with prosthesis.  

The evidence shows that the Veteran experiences intense pain with pressure to the plantar warts of each foot.  It is impossible for the Veteran to walk without producing such pain and has little ability to actually move his feet.  The Board sought an opinion as to whether the Veteran's disability met the criteria for loss of use.  The February 2004 examiner opined that there is no permanent loss of function of the feet.  The regulations, however, do not require that loss of function be permanent.  Furthermore, this opinion can also be read to imply that the Veteran currently had lost of function of the feet, with the qualifier that the loss of function was not permanent.  38 C.F.R. §§ 4.71a, 4.118, Code 5284, 7819.  Similarly the examiner's comment that there were therapies other than amputation, suggests that there was little remaining function other than that which would be equally well served by amputation.

Accordingly, the Board found the evidence was in favor of a finding that there was loss of use of both feet.  Ordinarily, a 40 percent evaluation would be provided for each foot under Diagnostic Code 5284.  The Board was constrained by the amputation rule, which precludes assignment of a rating in excess of 40 percent for disabilities below the knee.  38 C.F.R. § 4.68.

In light of the amputation rule, the Board found a 40 percent rating for loss of use of the right foot, when combined with the 10 percent rating then in effect for the right ankle disability would exceed the 40 percent rating (46 percent).  Accordingly, the Board could award only a 30 percent rating for the right foot disability.

The Board noted it was potentially beneficial to the Veteran to be evaluated in this manner.  When a 30 percent evaluation is combined with a 40 percent evaluation under 38 C.F.R. § 4.25, a 58 percent evaluation is obtained, which is rounded upwards to 60 percent.  This constituted a higher rating than the 50-percent rating under the code for pronounced bilateral flatfoot.  38 C.F.R. § 4.71a, Code 5276; and, if combined with other disabilities in the future, could result in a higher rating.

The Board considered entitlement to an evaluation in excess of 40 percent for each foot, but it was precluded by regulation.  Under the amputation rule, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  In this case, amputation below the knee that permits a prosthesis is evaluated as 40 percent disabling, as is amputation of the forefoot.  38 C.F.R. § 4.71a, Codes 5165, 5166.  Therefore, an evaluation in excess of 40 percent could not be granted for either foot.

A 40-percent rating for loss of use of the left foot was allowed by the May 2006 Board decision.  As noted earlier, that decision found a rating higher than 10 percent for the right ankle, and a compensable rating for the left ankle, were precluded by the amputation rule.

Ankle Disabilities

The Veteran's bilateral ankle disabilities are each evaluated under the rating code for limited motion of the ankle.  Under this rating code, a 10 percent evaluation is assigned for moderate limitation of motion, and a 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. § 4.71a, Code 5271.  As this rating code does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The Veteran's right ankle was originally evaluated as 10 percent disabled, and his left ankle was evaluated as zero percent disabled.  The Board notes, however, that the findings from the February 2004 VA examination demonstrated the limitation of motion for both ankles more nearly resembles that of marked limitation of motion.

The April 2011 examination report reflects the Veteran reported pain and swelling.  He reported further that he was unable to stand for more than a few minutes, and he could walk 50-100 feet before he wanted to sit down.  The examiner noted the Veteran used a cane and wheelchair for assistance with ambulation due to his spine disability as well as his painful calluses.

Physical examination revealed the Veteran held his ankles at 90 degrees, and he resisted any attempt at passive range of motion (ROM).  Minimal dorsiflexion and plantar flexion of 5 degrees each were shown from that position.  Thus, the examiner noted ROM was limited by extreme guarding.  The examiner noted no objective evidence of pain, and the examiner was unable to perform repetitive-use testing due to the Veteran's guarding.  The examiner noted, however, that there was active resistance with passive ROM of both ankles, which indicated good ankle strength and precluded the possibility of joint ankylosis.  The examiner noted that X-rays showed no evidence of joint fusion.

Generally, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the LOM objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board noted above that the findings in 2004 supported marked LOM, which is the maximum rating for LOM of the ankle in the absence of ankylosis.  38 C.F.R. § 4.71a, DC 5271.

If a veteran is receiving the maximum disability rating based on limitation of motion and a higher rating requires ankylosis, the provisions of §§ 4.40 and 4.45 are not applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Thus, the evidence of record show each ankle met or approximated marked LOM and a 20-percent rating as of the February 2004 examination.  Nonetheless, the Board is precluded from granting an increased evaluation for either ankle.  

As noted above, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  An increased evaluation beyond the 10 percent for the right ankle and noncompensable for the left ankle would result in a combined evaluation in excess of 40 percent for each foot and 60 percent overall, which is not permissible.  Therefore, entitlement to increased evaluations for each ankle disability on a schedular basis must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Hence, the continued applicability of the amputation rule must be revisited below.

Extraschedular Consideration

Pursuant to the January 2008 Board remand, in compliance with the JMR, the AMC referred the case to the Director in January 2010.  In a March 2010 Memorandum, the Director determined that review of the claims file did not show the Veteran's service-connected disabilities presented such an exceptional or unusual disability, with such related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular rating schedule.

In light of the fact the Director has considered entitlement to extraschedular ratings, the Board may now consider whether an extraschedular rating is warranted.  Barringer v. Peake, 22 Vet. App. 242 (2008); Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  
 
There is essentially no regulatory guidance or court precedent pertaining to how to provide an extraschedular rating once the Director of C&P has reviewed that question.  The Board has previously found that the bilateral foot disability approximated loss of use of the feet and that the ankle disabilities resulted in marked limitation of motion.  The Board did not award higher ratings, because of the restrictions imposed by the amputation rule contained in the rating schedule.  It follows that because the amputation rule would not be applicable to an extraschedular rating, the Veteran is entitled to a 40 percent rating for loss of use of the right and left foot throughout the appeal period and to 20 percent ratings for marked limitation of motion of each ankle since the effective date of service connection.  The Board is not assigning an effective date for the 40 percent rating, so as not to deny the Veteran due process.

The April 2011 VA examination report reflects the examiner opined, based on review of the claims file and the objective findings on clinical examination, the that the bilateral foot and ankle disabilities precluded him from performing the demands of his prior occupations, to include work in sound engineering, due to the requirement to carry equipment, etc.  The examiner opined further, however, that the Veteran retained the capacity to perform sedentary employment.

The criteria for entitlement to an extraschedular rating in 38 C.F.R. § 3.321(b)(1) and those for a TDIU in 38 C.F.R. § 4.16 contain independent and differently measured evaluations regarding employability.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994); compare 38 C.F.R. § 3.321(b)(1) with 38 C.F.R. § 4.16.  Thus, this finding does not end the matter.

To address the question of whether the scheduler rating already allowed adequately compensates the Veteran for his impairment in earning capacity to the extent practical, the Board requested a medical opinion as to whether the Veteran's service-connected disability in each lower extremity caused impairment of greater than 40 percent; and, if so, to estimate the additional impairment.

The examiner opined there was not at least a 50-percent probability that the impairment of each lower extremity was greater than 40 percent.  The examiner noted the Veteran was able to complete his activities of daily living independently; and, the level of education he had achieved maximized his opportunities in other areas of endeavor.

No argument or evidence has been presented that the disabilities warrant extraschedular ratings in excess of those awarded in this decision.  The weight of the evidence is therefore against higher extraschedular ratings.  38 C.F.R. § 3.321(b)(1).

TDIU

For VA purposes, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Marginal employment (generally, where the disabled person's earned annual income does not exceed the amount established by the Bureau of the Census as the poverty threshold for one person) shall not be considered substantially gainful employment. However, if the total rating is based upon a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Analysis

The Veteran's bilateral foot and ankle disabilities are his sole service-connected disabilities.  An October 2013 rating decision reflects the Veteran's total combined rating for his service-connected disabilities is 80 percent.  Hence, he meets the criteria for consideration of a TDIU under the schedular criteria.  Id.

In an April 2004 statement, the Veteran noted he earned a Bachelor of Science degree in Music Recording Technology in May 2001.  His plans were to obtain full-time employment in that area.  He noted, however, that the vocation had physical as well as mental demands.  Work in his field necessitated carrying heavy equipment, to include the use of stairs.  The Veteran noted his chronic pain and stiffness prevented him from carrying heavy equipment.  In response to that reality, the Veteran opted to obtain a Master's degree that would qualify him as an instructor and virtually eliminate the heavy physical demands.

The April 2011 examination report reflects the Veteran reported he was self-employed working from home in recording and video technology.  He reported further that he had not lost any time from work during the prior 12-month period; but, added that his employment was not consistent.  He could go months between job requests.

The Veteran had earlier reported that he had not worked since 1994, but his current employment during a period when his service connected disabilities were at the same level as when he reported unemployment weighs against a finding that previously unemployment was due to service connected disability.  It appears that prior to graduating in May 2001, the Veteran had been successfully pursuing a college degree.  Such an endeavor is consistent with an ability to maintain gainful employment.  Although he has reported inconsistent employment currently, there is no indication that this is due to his service connected disabilities.

The April 2012 Board remand directed the AMC to ask the Veteran to report his employment history, educational experience, and earnings for the period from April 2000 to the present in order to determine whether his employment was marginal.  The AMC complied with that directive via a July 2013 letter.  The November 2013 Supplemental Statement of the Case (SSOC) notes the Veteran did not respond to the request.  Hence, the Board considers the matter on the basis of the evidence of record.  The record contains no evidence or contention that the Veteran's current employment is marginal.  Hence, in light of the Veteran's ability to function independently, and his education and experience, the Board finds his employment is gainful.

Outpatient records of October 2013 note the Veteran's nonservice- connected disabilities include spondyloarthropathy and rheumatoid arthritis with sacroiliitis since 2003.  The entry notes further that the Veteran wears a cervical collar at all time, and that he is losing the function of his upper extremities.  The Veteran had requested a motorized wheelchair to get around his one-level home; but, the examiner noted concern that use of a motorized wheelchair would cause the Veteran to lose what remaining function of his upper extremities he has.  Chronic low back pain and PTSD are also among the nonservice-connected disabilities.  Thus, the outpatient records show it is the Veteran's nonservice-connected disabilities that are the most debilitating.

As  noted earlier, the outpatient records note the service-connected foot and ankle disabilities are stable.  The findings are essentially consistent with the findings at the April 2011 examination.  The Veteran's foot and ankle disabilities require palliative care, to include recurrent debridement of calluses and treatment of ingrown toenails, and he wears soft diabetic shoes.

In light of all of the above, the Board finds the preponderance of the evidence shows the Veteran's service-connected bilateral foot and ankle disabilities do not prevent him from obtaining and maintaining substantially gainful employment.  38 C.F.R. § 4.16.

In reaching this decision the Board considered the doctrine of reasonable doubt.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER

Entitlement to an increased, 40 percent, rating for plantar warts and calluses of the right foot, status post osteotomy of the fifth right metatarsal bone and hallux valgum of the first metatarsal joint with degenerative changes is granted.

Entitlement to in increased rating in excess of 40 percent for plantar warts and calluses of the left foot with hallux valgum of the first metatarsal joint with degenerative changes of the left foot is denied.

Entitlement to an initial disability rating of 20 percent for limitation of motion of the right ankle is granted, effective December 7, 2000. 

Entitlement to an initial disability rating of 20 percent for limitation of motion of the left ankle is granted, effective December 7, 2000.

Entitlement to a TDIU is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


